Matter of Walden v Hoskins (2017 NY Slip Op 05100)





Matter of Walden v Hoskins


2017 NY Slip Op 05100


Decided on June 21, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 21, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
JOHN M. LEVENTHAL
SANDRA L. SGROI
JOSEPH J. MALTESE, JJ.


2016-10299
 (Docket Nos. V-06507-16, V-12735-16)

[*1]In the Matter of Jahmil Walden, respondent,
vGaylene Hoskins, appellant. (Proceeding No. 1)
In the Matter of Gaylene Hoskins, appellant,
vJahmil Walden, respondent. (Proceeding No. 2)


Kenneth M. Tuccillo, Hastings-on-Hudson, NY, for appellant.
Jennifer Reddin, Whitestone, NY, for respondent.
Anne M. Serby, Long Beach, NY, attorney for the child.

DECISION & ORDER
Appeal from an order of the Family Court, Queens County (Connie Gonzalez, J.), dated September 6, 2016. The order, insofar as appealed from, only awarded the mother "weekend overnight visits" with the subject child every other weekend.
ORDERED that the order is affirmed insofar as appealed from, without costs or disbursements.
In this custody proceeding, the parties agreed to an award of joint legal custody of the subject child, with sole physical custody to the father. However, the parties were unable to reach an agreement as to whether the mother was entitled to "weekend overnight visits" with the child every weekend, as she sought, or every other weekend. In an order dated September 6, 2016, the Family Court, among other things, awarded the mother "weekend overnight visits" with the child every other weekend. The mother appeals from so much of the order as limited her to "weekend overnight visits" every other weekend.
"The determination of visitation issues is entrusted to the sound discretion of the Family Court and will not be disturbed unless it lacks a sound and substantial basis in the record" (Matter of Pagan v Gray, 148 AD3d 811, 812). Here, the Family Court's determination to limit the mother's "weekend overnight visits" with the child to every other weekend was supported by a sound and substantial basis in the record, as the mother's request for overnight visits every weekend would deprive the father of significant quality time with the child (see Matter of Razdan v Mendoza-Pautrat, 137 AD3d 1149, 1150).
The mother's remaining contentions are without merit.
Accordingly, the Family Court providently exercised its discretion in awarding the mother "weekend overnight visits" with the child every other weekend.
ENG, P.J., LEVENTHAL, SGROI and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court